DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

Claims 1-20 are pending and allowed in the application


Allowable Subject Matter

Claims 1-20 are allowed.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  

The claim recites the combination of additional elements of receiving, by an exchange computer utilizing a specific market data generation processor pointed out by the Patent Board of Appeals Decision filed 11 May 2021 which collects the data from multiple data sources and matching minimum data sets that are derived from attributes based on the transforming and parsing of the data in an iterative manner to manage the market data consumption. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically and iteratively managing large data set with a specific match generation processor specific to the claimed invention which provides a specific eligible because it is not directed to the recited judicial exception. 

Additionally, the Applicant's arguments filed on 9 July 2021(pages 7-9 in particular) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why Claims 1-20 are allowable over the prior art of record.  This is additionally supported by the fact that the Applicant made amendments which overcome the rejection set forth by the Patent Board of Appeals which was mailed 11 May 2021.  Specifically: while Parsons, Duquette, and LEWIS, are the prior art reference most closely resembling the applicants claimed invention they alone and in combination do not fairly teach the combination of steps claimed:

processing the order entry message in the first data format, by the match engine, to identify matches with one or more resting orders for a match engine event;
selecting, by the match engine, a minimum data set for the match engine event, the minimum data set being derived from order attributes present at the match engine, wherein the minimum data set corresponds to a minimum number of data type fields required to fully represent market data for the match engine event;
transforming, by the match engine, the order entry message by inserting the minimum data set for the match engine event into the order entry message, wherein the minimum data set is encoded in binary format, wherein the transformed order entry message reduces computing load on the match engine;
parsing, by the MDG processor, the transformed order entry message to extract the minimum data set for the match engine event;

The novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Angell et al. (U.S. Patent Publication 2014/0149273 A1) discloses a market microstructure data method and appliance.
Milne et al. (U.S. Patent Publication 2011/0087579 A1) discloses a leg pricer.
Milne et al. (U.S. Patent Publication 2010/0174633 A1) disclose a determination of implied orders in a trade matching system.
Andrews (U.S. Patent Publication 2010/0036705 A1) discloses a system and method for improved distribution of market information.
Milne (U.S. Patent Publication 2009/0327153 A1) discloses a symbolic language for trade matching.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/sss/
Patent Examiner AU 3623b

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623